Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 04/04/2022 for application number 16/791,775. Claims 1, 6, 8, 11, 16, 18, and 20-21 have been amended. Claims 2, 4-5, 9-10, 12,14-15, 23, ad 26-27 are cancelled. Claims 28-31 are new. Claims 1, 3, 6-8, 11, 13, 16-22, 24-25, and 28-31 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 6-8, 11, 13, 16-22, 24-25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 V1.1.0 (2017-07) (hereinafter “NPL2”), in view of 3GPP TS 23.502 V0.5.0 (2017-07) (hereinafter “NPL1”), in view of 3GPP S2-172122 (Samsung, SA WG2 Meeting #120, 27 - 31 Mar 2017, Busan, South Korea; hereinafter “NPL3”), and further in view of Taleb et al. (WO 2013072403 A1; hereinafter ”Taleb”).

Regarding claim 1, NPL2 discloses a session handling method comprising: 
receiving, by a terminal, a user equipment (UE) route selection policy (URSP) table from a network (P. 142, Sec. A.3.1.8.1: The URSP shall be provided from the PCF (V-PCF for roaming UE) to the AMF via N15 interface and then from AMF to the UE via the N1 interface.), 
wherein the URSP table comprises: a traffic filter, direct offload information, slice information, continuity types, a data network (DN) identifier, and an access type, wherein the traffic filter includes a first application (APP) (P. 142, Sec. A.3.1.8.3: The UE Route Selection Policy (URSP) includes a prioritized list of URSP rules, each one composed of the following components: Traffic filter…Non-seamless offload…Slice Info…Continuity Types…DNNs…Access Type…Each URSP rule shall include a traffic filter and one or more of the other components, which specify how the matching traffic should be routed; Table A.3.1.8.3-1: Examples of URSP rules; Traffic filter: App=App1, App2), and
wherein a first session type is an Ethernet type (P. 52: Sec. 5.6.1: Each PDU session supports a single PDU session type i.e. supports the exchange of a single type of PDU requested by the UE at the establishment of the PDU session. The following PDU session types are defined: IPv4, IPv6, Ethernet, Unstructured; thus, a single type of PDU requested by the UE may be for a case wherein the first session type is an Ethernet type.); 
determining, by the terminal, the Ethernet type based on the URSP table (5.6.10.2 Support of Ethernet PDU session type: For a PDU session set up with the Ethernet PDU session type, the SMF and the UPF acting as PDU session anchor can support specific behaviours related with the fact the PDU session carries Ethernet frames. Neither a MAC nor an IP address is allocated by the 5GC to the UE for this PDU session…The UE may operate in bridge mode with regard to a LAN it is connecting to the 5GS… the SMF may provide to the UPF traffic filters based on the Ethernet frame structure.; thus, a UE determines the Ethernet type based on the traffic filter information in the URSP table); and 
sending, by the terminal, a first message to an access and mobility management function entity, wherein the first message comprises the Ethernet type, and wherein the first message requests to establish a first session of the Ethernet type (P. 54, Sec. 5.6.2: The UE may request registration and PDU session establishment at the same time. Otherwise, the UE shall only initiate PDU session establishment in RM-REGISTERED state; P.81 Sec. 5.15.1: SMF discovery and selection is initiated by the AMF (access and mobility management function) when a SM message to establish a PDU session is received from the UE; P. 52: Sec. 5.6.1: Each PDU session supports a single PDU session type i.e. supports the exchange of a single type of PDU requested by the UE at the establishment of the PDU session. The following PDU session types are defined: IPv4, IPv6, Ethernet, Unstructured; thus, a first message may be sent by the terminal to an AMF entity requesting to establish a first session of the Ethernet type.);
receiving, by the terminal, a session reject message from a session management function entity (P. 55, Sec. 5.6.3: The SMF in HPLMN is responsible to check the UE request with regards to the user subscription and to possibly reject the UE request in case of mismatch.); and 
sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type (P. 54, Sec. 5.6.2: The UE may request registration and PDU session establishment at the same time. Otherwise, the UE shall only initiate PDU session establishment in RM-REGISTERED state; P.81 Sec. 5.15.1: SMF discovery and selection is initiated by the AMF (access and mobility management function) when a SM message to establish a PDU session is received from the UE; thus, a new PDU session establishment message (= third message) requesting to establish a second session of the second session type can be sent when a previous one has been rejected.).  
Although NPL2 does not disclose URSP table comprising a session type explicitly, NPL2 indicates that the session type may be determined from the “traffic type” information included in the URSP table, as stated above, because the SMF may provide to the UPF traffic filters based on the Ethernet frame structure, therefore a separate explicit session type indicator in the URSP table is not needed for a UE to identify the session type. Thus, the claimed functional limitation can be realized without the explicit indication of a session type in the URSP table.
But NPL2 does not disclose (a) initiating by the terminal, the first APP; (b) determining, by the terminal, the Ethernet type associated with the first APP based on the URSP; (c) receiving, by the terminal, a session reject message from a session management function entity, wherein the session reject message comprises a second session type determined by the session management function entity, and wherein the second session type is different from the Ethernet type; and (d) sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type.
However, in the same filed of endeavor, NPL1 discloses a session handling method; comprising: 
initiating, by a terminal, a first application (APP) (P. 43, Sec. 4.3.2.1: the application(s) on the UE side trigger the PDU session establishment procedure; indicates initiating a first APP such as for example to initiate immediate or later communication to the application server based on the information contained in the Trigger payload, which includes the PDU Session establishment procedure if the related PDU Session is not already established.); and 
sending, by the terminal, a first message to an access and mobility management function (AMF) entity, wherein the first message comprises the first session type, and wherein the first message requests to establish a PDU session of the first session type (P. 44-45 and Figure 4.3.2.2.1-1: Step 1 - From UE to AMF (= a first message): NAS Message (S-NSSAI, DNN, PDU Session ID, Request type, N1 SM information)…The UE initiates the UE Requested PDU Session establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request within the N1 SM information. The PDU Session Establishment Request may include a PDU Type (= a first session type), SSC mode, Protocol Configuration Options.). 
Furthermore, in the same field of endeavor, NPL3 discloses determining, by the terminal, a first session type associated with the first APP (P. 3, Sec. A.3.1.3.3 Grouping the PDU Session Selection Policies: This clause shows an example of how the Route PDU Session Selection Policies (defined in clause A.3.1.3.1) could be grouped into a single policy called UE PDU Session Selection Policy (UPSSP). The UPSSP includes a prioritized list of UPSSP rules, each one composed of the following components: - Traffic filter: Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. It may include application identifiers and other information, if needed. The traffic that matches the traffic filter of a UPSSP rule is referred to as the "matching traffic" for this UPSSP rule; P. 4, Table A.3.1.3.3-1: Example of UPSSP rules (showing correspondence of applications to session types).). A skilled artisan would have been able to apply this teaching to derive “determining, by the terminal, the Ethernet type associated with the first APP based on the URSP”.
Still further, in the same field of endeavor, Taleb discloses receiving, by the terminal, a session reject message from a network entity, wherein the session reject message comprises a second session type determined by the network entity, and wherein the second session type is different from the Ethernet type (P. 7, Lines 19-25: The mobile core network, in case it decides that an existing PDN connection of the mobile terminal can suitably be used for establishing the IP session with the target node, may reject any PDN connectivity request initiated by the mobile terminal. More specifically, the mobile core network may send a Request Reject message in response to a mobile terminal-initiated PDN connectivity request specifying the cause and indicating to the mobile terminal to establish the IP session (= a second session type different from the Ethernet type) to the target node via the current data anchor gateway.). A skilled artisan would have been able to combine the teachings of NPL2 and Taleb to derive receiving, by the terminal, a session reject message from a session management function entity, wherein the session reject message comprises a second session type determined by the session management function entity, and wherein the second session type is different from the Ethernet type; and sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL2, based on the above teachings from NPL1, NPL3, and Taleb, to obtain the limitations of claim 1, because the first session type may be an Ethernet type and the second session type may be an IP type. The modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to establish a PDU session of a type with the network that is suitable based on the selected application and terminal capabilities.

Regarding claim 3, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the second session is a packet data unit (PDU) session (P. 52: Sec. 5.6.1: Each PDU session supports a single PDU session type i.e. supports the exchange of a single type of PDU requested by the UE at the establishment of the PDU session. The following PDU session types are defined: IPv4, IPv6, Ethernet, Unstructured.).
Furthermore, NPL1 also discloses wherein the session is a packet data unit (PDU) session (P. 35: Sec. 4.4.5: The application in the UE may perform indicated actions (= initiating a first APP), such as for example to initiate immediate or later communication to the application server based on the information contained in the Trigger payload, which includes the PDU Session establishment procedure if the related PDU Session is not already established.). 

Regarding claim 6, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 1 as set forth, and NPL2 further discloses associating a PDU session (e.g., Ethernet session) with a DN identifier (P. 52, Sec. 5.6.1: Each PDU session supports a single PDU session type i.e. supports the exchange of a single type of PDU requested by the UE at the establishment of the PDU session. The following PDU session types are defined: IPv4, IPv6, Ethernet, Unstructured…The SMF is responsible of checking whether the UE requests are compliant with the user subscription. For this purpose, it retrieves SMF level subscription data from the UDM. Such data may indicate per DNN (data network name = DN identifier): The allowed PDU session Type (e.g., an Ethernet type)…the SMF uses information from the AMF to determine how to handle the requests from the UE…for a LADN (corresponding to an Ethernet), the SMF uses the information from the AMF to determine whether the UE is within the area of availability of the LADN.).
Furthermore, NPL3 discloses associating a PDU session with an APP (P. 3, Sec. A.3.1.3.3: Traffic filter: Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. It may include application identifiers and other information, if needed.); and
associating a PDU session with a DN identifier (P. 2. Sec. A.3.1.3.1: (2c) DNN Selection Policy: This policy is used by the UE to associate UE traffic with one or more DNNs (data network name = DN identifier) and to determine the PDU session which this traffic should be routed to. It is also used to determine when a PDU session should be requested to a new DNN. It may also indicate the access type (3GPP or non-3GPP) on which a PDU session to a certain DNN should be requested.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL2, NPL1, NPL3, and Taleb as applied to claim 1, based on the above teachings from NPL1 and NPL3, to derive “determining, by the terminal based on a second correspondence, that the DN identifier corresponds to the first APP; determining, by the terminal, a DN type corresponding to the DN identifier, wherein the second correspondence is between an APP and the DN identifier, and determining, by the terminal based on a third correspondence, the Ethernet type corresponding to the DN type, wherein the third correspondence is between the DN type and the first session type”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to establish a PDU session of Ethernet type with the network based on a DN identifier and the DN type.

Regarding claim 7, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 6 as set forth, and NPL2 further discloses sending, by the terminal, a request message to the access and mobility management function entity; and receiving, by the terminal, the DN identifier and the DN type from the access and mobility management function entity based on the request message (P. 86, Sec. 5.15.5.3: The establishment of a PDU session in a Network Slice to a DN allows data transmission in a Network Slice. A Data Network is associated to an S-NSSAI and a DNN….The network operator may provision the UE with Network Slice selection policy (NSSP). The NSSP includes one or more NSSP rules each one associating an application with a certain S-NSSAI… If the UE does not have a PDU session established with this specific S-NSSAI, the UE requests a new PDU session corresponding to this S-NSSAI and with the DNN that may be provided by the application; this indicates that DNN (= the DN identifier and the DN type) and associated network policy are provided to the UE by a radio access network (RAN) device (= AMF).).

Regarding claim 8, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 1 as set forth, and NPL1 discloses sending, by the terminal, first DN information to the access and mobility management function entity, wherein the first DN information comprises either a DN identifier or the DN identifier and a DN type (P. 44, Sec. 4.3.2.2.1, and Fig. 4.3.2.2.1-1: Step 1: From UE to AMF: NAS Message (S-NSSAI, DNN (data network name = a DN identifier and the DN type), PDU Session ID, Request type, N1 SM information).).
Furthermore, NPL2 discloses wherein the first DN information comprises either the DN identifier or the DN identifier and a DN type, and wherein the first DN information is for the access and mobility management function entity to determine the session management function entity based on the DN identifier (P. 78, Sec. 5.9.6 Data Network Name (DNN):  A DNN (= a data network identifier) is equivalent to an APN as defined in TS 23.003 [19]. Both identifiers have an equivalent meaning and carry the same information. The DNN may be used e.g. to: - Select a SMF and UPF(s) for a PDU session, - Select N6 interface(s) for a PDU session, - Determine policies to apply to this PDU session; P. 86, Sec. 5.15.5.3: If the UE does not have a PDU session established with this specific S-NSSAI, the UE requests a new PDU session corresponding to this S-NSSAI and with the DNN that may be provided by the application; P. 109, Sec. 6.3.2 SMF Selection Function: The SMF selection function in AMF is applicable to both 3GPP access and non-3GPP access. The following factors may be considered during the SMF selection: - Selected Data Network Name (DNN)).

Claims 11 and 19 re rejected on the same grounds set forth in the rejection of claim 1. Claims 11 and 19 recite the same features as in claim 1, from the perspective of an apparatus and a terminal, respectively.

Claims 13 and 16 are rejected on the same grounds set forth in the rejection of claims 3 and 6, respectively. Claims 13 and 16 recite similar features as in claims 3 and 6, respectively, from the perspective of an apparatus.

Claims 17-18 are rejected on the same grounds set forth in the rejection of claims 7-8, respectively. Claims 17-18 recite similar features as in claims 7-8, respectively, from the perspective of an apparatus.

Regarding claim 20, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 18 as set forth, and NPL2 discloses wherein the first DN information is for the access and mobility management function entity to determine a session management function entity based on the DN identifier (P. 86, Sec. 5.15.5.3: If the UE does not have a PDU session established with this specific S-NSSAI, the UE requests a new PDU session corresponding to this S-NSSAI and with the DNN that may be provided by the application; P. 109, Sec. 6.3.2 SMF Selection Function: The SMF selection function in AMF is applicable to both 3GPP access and non-3GPP access. The following factors may be considered during the SMF selection: - Selected Data Network Name (DNN)).
Furthermore, NPL1 discloses wherein a session management function entity is configured to establish a PDU session (P. 45, Sec. 4.3.2.2.1 and Figure 4.3.2.2.1-1: Step 4: SMF invokes: Nudm_SubscriberData_GetRequest  (Subscriber Permanent ID, DNN)… The SMF checks whether the UE request is compliant with the user subscription and with local policies; Step 5: the SMF selects an UPF as described in TS 23.501 [2] clause 6.3.3 and triggers the PDU session establishment authentication/authorization as described in clause 4.3.2.3.).
Still further, NPL2 discloses that the PDU session type may be an Ethernet type (P. 52: Sec. 5.6.1: Each PDU session supports a single PDU session type i.e. supports the exchange of a single type of PDU requested by the UE at the establishment of the PDU session. The following PDU session types are defined: IPv4, IPv6, Ethernet, Unstructured; thus, a single type of PDU requested by the UE may be for a case wherein the first session type is an Ethernet type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL2, NPL1, NPL3, and Taleb as applied to claim 18, based on the above teachings from NPL1 and NPL2, to derive “wherein the session management function entity is configured to establish the session of the Ethernet type”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to establish a PDU session of Ethernet type with the network.

Regarding claim 21, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 13 as set forth, and NPL3 further discloses the network providing UE Route Selection Policy to the UE, wherein the UE Route Selection Policy includes a correspondence between traffic type (= APP) and session type (P. 3, Sec. A.3.1.3.3 Grouping the PDU Session Selection Policies: This clause shows an example of how the Route PDU Session Selection Policies (defined in clause A.3.1.3.1) could be grouped into a single policy called UE PDU Session Selection Policy (UPSSP). The UPSSP includes a prioritized list of UPSSP rules, each one composed of the following components: - Traffic filter: Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. It may include application identifiers and other information, if needed. The traffic that matches the traffic filter of a UPSSP rule is referred to as the "matching traffic" for this UPSSP rule; P. 4, Table A.3.1.3.3-1: Example of UPSSP rules (showing correspondence of traffic type (= APP) to session type).)).
Furthermore, NPL2 discloses that access and mobility management function entity is responsible for establishment of PDU sessions upon request from a terminal (= UE) (P. 54, Sec. 5.6.2: The UE may request registration and PDU session establishment at the same time. Otherwise, the UE shall only initiate PDU session establishment in RM-REGISTERED state; P.81 Sec. 5.15.1: SMF discovery and selection is initiated by the AMF (access and mobility management function) when a SM message to establish a PDU session is received from the UE.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL2, NPL1, NPL3, and Taleb as applied to claim 13, based on the above teachings from NPL2 and NPL3, to derive “wherein the apparatus comprises a terminal, and wherein the terminal is configured to obtain first correspondence between the first APP and the session type  from the access and mobility management function entity”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to establish a PDU session of Ethernet type with the network.

Regarding claim 22, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 16 as set forth, and NPL2 further discloses a method for a UE to send a request message to the access and mobility management function entity; and receive the DN and network slice selection policy from a radio access network (RAN) device (P. 86, Sec. 5.15.5.3: The establishment of a PDU session in a Network Slice to a DN allows data transmission in a Network Slice. A Data Network is associated to an S-NSSAI and a DNN….The network operator (= a RAN device) may provision the UE with Network Slice selection policy (NSSP). The NSSP includes one or more NSSP rules each one associating an application with a certain S-NSSAI… If the UE does not have a PDU session established with this specific S-NSSAI, the UE requests a new PDU session corresponding to this S-NSSAI and with the DNN that may be provided by the application; this indicates that DNN and associated network slice selection policy are provided to the UE by a radio access network (RAN) device (= AMF).). Based on this teaching, a skilled artisan would have been able to derive “wherein the one or more processors execute the instructions to: send a request message to the access and mobility management function entity; and receive the DN identifier and the DN type that are broadcast by a radio access network (RAN) device”.

Claim 24 is rejected on the same grounds set forth in the rejection of claim 22. Claim 24 recites similar features as in claim 22 from the perspective of a method.

Regarding claim 25, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the first APP is one of a video application, a text application, or a picture application (P. 66, Sec. 5.7.1: The QoS flow is the finest granularity of QoS differentiation in the PDU session. A QoS Flow ID (QFI) is used to identify a QoS flow in the 5G system…The QFI shall be unique within a PDU session; P. 72, Table 5.7.4-1: Standardized 5QI to QoS characteristics mapping: video (live streaming), video (buffered streaming); text (IMS signaling, email, chat. p2p file sharing), data; data may be a digitized picture).

Regarding claim 28, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 21 as set forth, and NPL2 further discloses wherein the first APP is a video application (P. 72: Table 5.7.4-1: Example services: video(live streaming), video (buffered streaming)).

Regarding claim 29, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 21 as set forth, and NPL2 further discloses wherein the first APP is a text application (P. 72: Table 5.7.4-1: Example services: IMS signaling, email, chat. p2p file sharing).

Regarding claim 30, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 21 as set forth, and NPL2 further discloses wherein the first APP is a picture application (P. 72: Table 5.7.4-1: Example services: data (digitized picture), file sharing).

Regarding claim 31, NPL2, NPL1, NPL3, and Taleb disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein sending the first message to the access and mobility management function entity comprises sending, by the terminal, the first message to the access and mobility management function entity via a non-access stratum (NAS) message, wherein the NAS message comprises first DN information for the access and mobility management function entity to determine the session management function entity, and wherein the first DN information comprises at least one of the DN identifier or a DN type (NPL1: P. 45: Sec. 4.3.2.2.1 and Fig. 4.3.2.2.1-1:: Step 1: From UE to AMF: NAS Message (S-NSSAI, DNN, PDU Session ID, Request type, N1 SM information). The UE initiates the UE Requested PDU Session establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request within the N1 SM information. The PDU Session Establishment Request may include a PDU Type, SSC mode, Protocol Configuration Options; Step 2: The AMF selects an SMF as described in TS 23.501.).

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ericsson (3GPP SA WG2 Meeting #117, 17 - 21 October 2016, Kaohsiung City, Taiwan; S2-165557) – Establishing packet data unit (PDU) session based on the selected network access.
Lee et al. (US 20180279180 A1) – Establishing and managing PDU sessions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471